DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/14/22, with respect to claims 12-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roger Chen on 1/24/22.
The application has been amended as follows: 
	Cancel claims 1-11.

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 12, the prior art of record does not teach or suggest, a flexible display device comprising a flexible substrate, a bonding structure group on the flexible substrate, and the bonding structure group having a first width along a first direction, wherein the bonding structure group comprises a plurality of bonding structures; a driving circuit disposed on the bonding structure group, wherein the driving circuit comprises a plurality of bonding pads, each of the plurality of bonding pads respectively correspond to one of the plurality of bonding structure, and one of the plurality of bonding pads has a second width along the first direction; and an anisotropic conductive film disposed between the plurality of bonding structure and the driving circuit; wherein the flexible display device satisfies a following expression: (140-Trt)xCTExW1<W2, where Trt is a room temperature with a unit in degrees 6/°C, W1 is the first width, W2 is the second width, and units of W1 and W2 are micrometers.
The prior art of Chen (US 2021/0212212 A1 of record) discloses a flexible display device comprising a flexible substrate, a bonding structure group on the flexible substrate, and the bonding structure group having a first width along a first direction, wherein the bonding structure group comprises a plurality of bonding structures; a driving circuit disposed on the bonding structure group, and an anisotropic conductive film disposed between the plurality of bonding structure and the driving circuit (Chen, Figure 10, driving circuit 1, bonding structure 40/4/5, anisotropic conductive film 20). Chen fails to disclose that the driving circuit comprises a plurality of bonding pads, each of the plurality of bonding pads respectively correspond to one of the plurality of bonding structures, and the relationship between the bonding pads and bonding structure group. The prior art of Yin (US 2020/0035712 A1 of record) discloses a flexible display device where the driving circuit comprises a plurality of bonding pads, each of the plurality of bonding pads respectively correspond to one of the plurality of bonding structures (Yin, Figures 1-2; Paragraph 0038). However, Yin fails to disclose that the flexible display device satisfies a following expression: (140-Trt)xCTExW1<W2, where Trt is a room temperature with a unit in degrees Celsius, CTE is a coefficient of thermal expansion of the flexible substrate with a unit of 10-6/°C, W1 is the first width, W2 is the second width, and units of W1 and W2 are micrometers. While Yin does take the thermal expansion of the flexible substrate and mismatch of bonding pads and bonding structures into consideration, Yin introduces the use of an insulating layer comprising via holes to solve a mismatching issue (Yin, Figure 1, insulating layer 30, via hole 31). Yin fails to take the bonding pad with and bonding structure group width into consideration.
Therefore, Claim 12 is allowed. Claims 13-20 are allowed by virtue of their dependence on allowed claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871